UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4300


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL CASSANOVA DYSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:09-cr-00021-FPS-JES-6)


Submitted:   November 4, 2010             Decided:   November 23, 2010


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles T. Berry, Fairmont, West Virginia, for Appellant.
William J. Ihlenfeld, II, United States Attorney, John C. Parr,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael      Cassanova    Dyson   appeals    his    conviction      and

262-month     sentence      following       conviction     by     a     jury     of

distribution of cocaine base in or near a protected location.

On appeal, Dyson asserts that trial counsel rendered ineffective

assistance       by   failing    to   explain     the   terms     of    two    plea

agreements offered by the government.               Dyson claims that, had

the terms been properly explained, he would have accepted a plea

agreement rather than proceeding to trial.

            We may address on direct appeal a claim that counsel

was ineffective only if the ineffectiveness appears conclusively

on the face of the record.             United States v. Baldovinos, 434

F.3d 233, 239 (4th Cir. 2006); United States v. DeFusco, 949

F.2d 114, 120-21 (4th Cir. 1991).               To establish a violation of

the Sixth Amendment due to ineffective assistance of counsel,

Dyson must demonstrate that: (1) “counsel’s representation                     fell

below an objective standard of reasonableness”; and (2) “the

deficient performance prejudiced the defense.”                    Strickland v.

Washington, 466 U.S. 668, 687-88 (1984).

            We    have   carefully    reviewed    the    record   and    conclude

that it does not conclusively demonstrate that Dyson’s trial

counsel     provided     ineffective     assistance.           Accordingly,      we

decline to consider on direct appeal the sole issue Dyson has

presented for review.           We therefore affirm the district court’s

                                        2
judgment.      We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the    court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3